NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARISA E. DIGGS,
Petiti0ner,
V.
DEPARTMENT OF HOUSING AND URBAN
DEVELOPMENT,
Resp0n,dent.
2010-3193
Petition for review of the Merit Systerns Protection
Board in case no. DC0752090594-I-1. '
ON MOTION
ORDER
Upon consideration of Marisa E. Diggs’ motion for a
15-day extension of time, until February 10, 2011, to file
her informal brief
IT IS ORDERED THATZ
The motion is granted

DIGGS V. HUD
2
FoR THE CoURT
 2 8  /s/ Jan Horbal};
Date Jan Horba1y
cc: Marisa E. Diggs
Matthew H. So1omson, Esq.
C1erk
U.8. C0UR1E“:(l}||5EA§’PEALS FOR
321 11-le FEnEnm_c1Rc.un
JAN 2 8 2011
.WI HDiIBN.¥
1151